Exhibit 10.3
December 22, 2008
Robert Rosenkranz
c/o Delphi Capital Management, Inc.
590 Madison Avenue, 30th Floor
New York, NY 10022
Amendment, Restatement and Consolidation of Prior Award Agreements
Dear Bob:
     This letter will serve as notice that, by action of the Compensation
Committee (the “Committee”) of the Board of Directors of Delphi Financial Group,
Inc. (the “Company”), the terms and conditions of the awards made to you on
February 11, 2004, February 9, 2005, February 8, 2006 and February 16, 2007 of
100,515, 78,143, 73,356 and 73,475 Deferred Shares, respectively (collectively,
the “Deferred Shares”), pursuant to the Company’s Amended and Restated Long-Term
Incentive and Share Award Plan (the “Predecessor Plan”), as described in the
various Award Agreements relating thereto, as heretofore amended (collectively,
the “Prior Award Agreements”), have, pursuant to Section 9 of the Restated Plan
(as defined below), been amended and restated in accordance with the terms
hereof. As you are aware, by action of the Committee taken on August 23, 2007,
the Predecessor Plan was further amended and restated through the adoption of
the Second Amended and Restated Long-Term Incentive and Share Award Plan (as
subsequently amended, the “Restated Plan”). The Deferred Shares granted in
February 2004 are referred to below as the “2004 Deferred Shares”; the Deferred
Shares granted in February 2005 are referred to below as the “2005 Deferred
Shares”; the Deferred Shares granted in February 2006 are referred to below as
the “2006 Deferred Shares” and the Deferred Shares granted in February 2007 are
referred to below as the “2007 Deferred Shares.” All amounts relating to the
Deferred Shares or shares of Company stock in this letter are set forth on a
split-adjusted basis, where applicable.
     In connection with the amendments and restatements of the terms and
conditions of the Deferred Shares, this letter will serve to consolidate and
replace the Prior Award Agreements in their entirety with respect to such terms
and conditions. The Deferred Shares are in all respects subject to the terms and
conditions of the Restated Plan (except as otherwise expressly provided herein),
and, in addition, to the following terms and conditions (with all

 



--------------------------------------------------------------------------------



 



Robert Rosenkranz
December 22, 2008
Page 2
capitalized terms used but not defined below having the meanings set forth in
the Restated Plan):
     With respect to the 10,515 in number of the 2004 Deferred Shares that had
vested on December 31, 2004 (the “Exempt Deferred Shares”), you will be entitled
to receive a number of shares of Company Class B Common Stock (the “Class B
Stock”) upon the earliest to occur of the events set forth in the Predecessor
Plan, as in effect on the date on which the Exempt Deferred Shares were awarded.
With respect to the Exempt Deferred Shares only, to the extent of any
inconsistency between the terms of the Predecessor Plan, as in effect on the
date of grant thereof, and the Restated Plan, the terms of the Predecessor Plan
shall prevail.
     With respect to (1) the remaining 90,515 in number of the 2004 Deferred
Shares and (2) all of the 2005 Deferred Shares, such Deferred Shares entitle you
to receive a number of shares of the Class B Stock corresponding to the
applicable number of Deferred Shares upon the earliest to occur of the events
set forth in the Restated Plan, subject to any Delay Period required by
Section 10 of the Restated Plan, it being confirmed that the Supplemental
Requirements previously in effect with respect to such Deferred Shares have been
satisfied in their entirety.
     The 2006 Deferred Shares entitle you to receive 73,356 shares of the
Class B Stock upon the earliest to occur of the events set forth in the Restated
Plan, subject to any Delay Period required by Section 10 of the Restated Plan
and to the Supplemental Requirement described in the following sentence. Under
the Supplemental Requirement applicable to the 2006 Deferred Shares, a
retirement by you from employment that would otherwise entitle you to receive
73,356 shares of the Class B Stock pursuant to the provisions of Sections 5.4(a)
and 6.2(c) of the Restated Plan must occur on or after February 8, 2009.
However, such Supplemental Requirement has been or shall be, as applicable,
eliminated with respect to 24,452 of the 2006 Deferred Shares on each of
February 8, 2007, February 8, 2008, and February 8, 2009.
     The 2007 Deferred Shares entitle you to receive 73,475 shares of the
Class B Stock upon the earliest to occur of the events set forth in the Restated
Plan, subject to any Delay Period required by Section 10 of the Restated Plan
and to the Supplemental Requirement described in the following sentence. Under
the Supplemental Requirement applicable to the 2007 Deferred Shares, a
retirement by you from employment that would otherwise entitle you to receive
73,475 shares of the Class B Stock pursuant to the provisions of Sections 5.4(a)
and 6.2(c) of

 



--------------------------------------------------------------------------------



 



Robert Rosenkranz
December 22, 2008
Page 3
the Restated Plan must occur on or after February 8, 2010. However, such
Supplemental Requirement shall be eliminated with respect to 24,491 of the 2007
Deferred Shares on each of February 8, 2008 and February 8, 2009, respectively,
and, with respect to the remaining 2007 Deferred Shares, on February 8, 2010.
     In addition, with respect to the three preceding paragraphs, it is hereby
confirmed that, for purposes of each event specified in the Restated Plan giving
rise to an entitlement to receive shares of the Class B Stock based upon or in
connection with the termination of your employment, it is hereby confirmed that
your employment shall not be deemed to have terminated for purposes thereof
unless the termination event constitutes a “separation from service” as defined
in Treas. Reg. § 1.409A-1(h).
     Except as to the Exempt Deferred Shares, it is intended that the Deferred
Shares and this letter will comply with Section 409A of the Code and any
regulations and guidelines issued thereunder, and this letter shall be
interpreted on a basis consistent with such intent. The Company shall not have
any obligation to indemnify or otherwise protect you from any obligation to pay
any taxes pursuant to Section 409A of the Code.
     Please confirm your consent to and acceptance of the amended and restated
terms and conditions of the Deferred Shares set forth above, which shall
supersede the provisions of the Prior Award Agreements in their entirety, by
signing and dating both counterparts of this letter and returning one to me. The
other counterpart may be retained for your files.

            Very truly yours,
      /s/ CHAD W. COULTER       Chad W. Coulter      Senior Vice President,
Secretary
and General Counsel     

Agreed to and accepted:

                /s/ ROBERT ROSENKRANZ    Date: December 22, 2008  Robert
Rosenkranz             

 